Plaintiff’s intestate was a guest passenger in an automobile that left the highway and ran into a telephone pole, resulting in the death of the decedent. The plaintiff proved an accident and the attendant circumstances. The defendants offered proof from which the jury might have found that the automobile left the highway and collided with *652the pole because of the defects in the automobile, which made it impossible for the driver to control the vehicle. The doctrine of íes ipsa loquitur was applied, and the plaintiff furnished evidence tending to disprove the defects in the vehicle claimed by the defendants. With the presumption under the rule of res ipsa loquitur, and the conflicting proof, the jury were justified in their verdict. Judgment and order unanimously affirmed, with.costs. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.